DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jianke Kang, Ph.D. on July 19, 2022.
The application has been amended as follows: 
Claim 1 (currently amended): A multilayer ceramic capacitor, comprising:
a ceramic body comprising dielectric layers and first and second internal electrodes laminatedly disposed in a third direction with respective dielectric layers interposed therebetween, and first and second surfaces opposing each other in a direction in which the first and second internal electrodes are laminated, third and fourth surfaces connected to the first and second surfaces and opposing each other in a first direction, and fifth and sixth surfaces connected to the first and second surfaces and the third and fourth surfaces and opposing each other in a second direction; and
first  and second external electrodes disposed on both surfaces of the ceramic body in the first direction, the first and second external electrodes being electrically connected to the first and second internal electrodes, 
wherein, when an absolute value of a horizontal angle in the second direction of the first internal electrode with respect to the first surface of the ceramic body is referred to as a first angle of the internal electrode, and when an absolute value of a horizontal angle in the second direction of the second internal electrode with respect to the first surface of the ceramic body is referred to a second angle of the internal electrode, 
a total sum of the first angles is less than 10°, exceeds 0°, and 
a total sum of the second angles is less than 10°, exceeds 0°.

Claim 7 (currently amended): A multilayer ceramic capacitor, comprising:
a ceramic body comprising dielectric layers and first and second internal electrodes laminatedly disposed in a third direction with respective dielectric layers interposed therebetween, and first and second surfaces opposing each other in a direction in which the first and second internal electrodes are laminated, third and fourth surfaces connected to the first and second surfaces and opposing each other in a first direction, and fifth and sixth surfaces connected to the first and second surfaces and the third and fourth surfaces and opposing each other in a second direction; and
first  and second external electrodes disposed on both surfaces of the ceramic body in the first direction, the first and second external electrodes being electrically connected to the first and second internal electrodes, 
wherein, when an absolute value of a horizontal angle in the second direction of the first internal electrode with respect to the first surface of the ceramic body is referred to as a first angle of the internal electrode, and when an absolute value of a horizontal angle in the second direction of the second internal electrode with respect to the first surface of the ceramic body is referred to a second angle of the internal electrode, 
wherein a maximum value of the first angle and the second angle are 1° or less.

Claim 8 (currently amended): The multilayer ceramic capacitor of claim [[5]]7, wherein a total sum of the first angles is less than 10°, exceeds 0°, and a total sum of the second angles is less than 10°, exceeds 0°.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-12 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 8995109 (see, e.g., FIG. 1A) and US 20160233024 (see, e.g., FIG. 5, paragraph 66).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848